FILED
                             NOT FOR PUBLICATION                             MAR 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JORGE MARTINEZ,                                  No. 10-73015

               Petitioner,                       Agency No. A094-318-047

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Jorge Martinez, a native and citizen of El Salvador, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”). Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings. See Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

We dismiss in part and deny in part the petition for review.

       We lack jurisdiction to consider Martinez’s challenge to the agency’s

discretionary denial of his application for voluntary departure. See Esquivel-

Garcia v. Holder, 593 F.3d 1025, 1030 (9th Cir. 2010).

       Substantial evidence supports both the BIA’s determination that Martinez

failed to establish a nexus between any harm he suffered and fears and a protected

ground, see Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (a “desire to be

free from . . . random violence by gang members bears no nexus to a protected

ground”), and the BIA’s finding that he failed to show it is more likely than not

any harm would occur, see Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003)

(future persecution too speculative). Thus, Martinez’s withholding of removal

claim fails.

       Finally, substantial evidence supports the BIA’s denial of Martinez’s CAT

claim because he failed to establish it is more likely than not he would be tortured

by or with the consent or acquiescence of the government of El Salvador if




                                          2                                      10-73015
returned. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). Thus,

Martinez’s CAT claim fails.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                        3                                 10-73015